Title: To Alexander Hamilton from James Miller, 22 October 1799
From: Miller, James
To: Hamilton, Alexander


          
            Sir
            Trenton, October 22, 1799
          
          Your favor of the 21st. has duly reached me—Mr Mackie is the person to whom I have wrote respecting the Boards &ca for the building of the Hutts for the 8th. 9 & 10th Regiments—I also informed him that his reimbursement for the lumber was to be made by me—I shall again write him & inform that his Dfts for 5000 Drs. if necessary agreeably to your letter shall be paid at sight I am Sir with great respect Your very Hl S—
          
            Jas Miller
            Agt Qr Mr Gl
          
          
            Trenton Octr 22d 1799—
          
          Genl. Hamilton—
        